     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 1 of 44
                                                                      1


 1                UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT
 2

 3   _____________________________
                                  )
 4   MIA CASTRO, ET AL.,          )
                                  )         No. 3:20-CV-00330-JBA
 5                  Plaintiffs,   )
                                  )         May 13, 2020
 6                                )
     v.                           )         11:00 a.m.
 7                                )
                                  )         141 Church Street
 8                                )         New Haven, Connecticut
     YALE UNIVERSITY, ET AL.,     )
 9                                )
                    Defendants.   )
10   _____________________________)

11

12

13               TELEPHONE PREFILING CONFERENCE

14

15

16   B E F O R E:

17              THE HONORABLE JANET BOND ARTERTON, U.S.D.J.

18

19

20

21

22

23                     Official Court Reporter:
                       Melissa J. Cianciullo, RMR, CRR, CRC
24                     (203) 606-1794

25
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 2 of 44
                                                                      2


 1   A P P E A R A N C E S:

 2   For the Plaintiffs:

 3          TANVIR H. RAHMAN, ESQ.
            MICHAEL J. WILLEMIN, ESQ.
 4          Wigdor LLP
            85 5th Avenue, 5th Floor
 5          New York, NY 10003
            (212) 257-6800
 6          E-mail: trahman@wigdorlaw.com
                     mwillemin@wigdorlaw.com
 7

 8   For the Defendant Yale University:

 9          PATRICK M. NOONAN, ESQ.
            Donahue, Durham & Noonan
10          Concept Park
            741 Boston Post Road
11          Guilford, CT 06437
            (203) 458-9168
12          E-mail: pnoonan@ddnctlaw.com

13
     For the Defendant Yale New Haven Hospital Inc.:
14
            Sarah R. Skubas
15          Jackson Lewis - P.C.
            90 State House Square, 8th Floor
16          Hartford, CT 06103-3708
            (860) 522-0404
17          E-mail: sarah.skubas@jacksonlewis.com

18
     For the Defendant Manuel Lopes Fontes, M.D., in his
19   individual and professional capacities:

20          ROBERT BURDETTE MITCHELL, ESQ.
            MARGARET M. SHEAHAN, ESQ.
21          Mitchell & Sheahan, P.C.
            999 Oronoque Lane, Suite 203
22          Stratford, CT 06614
            (203) 873-0240
23          E-mail: rmitchell@mitchellandsheahan.com
                     msheahan@mitchellandsheahan.com
24

25
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 3 of 44
                                                                      3


 1            THE COURT:      Counsel.     We're here this morning

 2   on Castro, et al. v. Yale, et al., 20-CV-330.

 3            May I please have appearances starting with

 4   plaintiffs' counsel.

 5            MR. RAHMAN:      Yes, good morning.        For

 6   plaintiffs', Counsel Tanvir Rahman and Michael

 7   Willemin from Wigdor LLP.

 8            THE COURT:      Thank you.      And for the

 9   defendants?

10            MR. NOONAN:      For Yale University, Your Honor,

11   it's Pat Noonan.

12            THE COURT:      Thank you.      And for the hospital?

13            MS. SKUBAS:      Good morning, Your Honor, Sarah

14   Skubas on behalf of the hospital.

15            THE COURT:      And Professor Fontes?

16            MR. MITCHELL:       It's Bob Mitchell and Peg

17   Sheahan, Your Honor.

18            THE COURT:      All right.      Now, we have two

19   things that I'd like to accomplish, even though it's

20   calendared only as a prefiling conference, is to

21   confirm a schedule for you.          I recognize that

22   Professor -- that Dr. Fontes has -- also intends to

23   move or has moved to stay discovery in Docket Number

24   35.   But with respect to the discovery that you

25   anticipate, you have set out in your 26(f) report a
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 4 of 44
                                                                      4


 1   process of doing written discovery which would be

 2   completed October 1, fact discovery which would be

 3   completed -- excuse me, fact depositions which would

 4   be completed March 1, 2021, and experts that would be

 5   completed for the plaintiff by about April 15th, by

 6   the defendants in about the first week in June.

 7            You also -- summary judgement motion, that

 8   would be filed ten days -- ten days from the

 9   completion of discovery; is that right?             It should --

10            MR. NOONAN:      That seems a little quick.

11            THE COURT:      It seems ambitious, doesn't it?

12   Ordinarily we would have it be 30 days from the

13   completion of discovery, and in order to accommodate

14   the prefiling conference requirement, we would set

15   down a status conference anticipatory prefiling

16   conference that would be about two weeks before

17   discovery concludes.       And then we can keep on that

18   schedule.    And people should know what their grounds

19   for summary judgement would be by that time.

20            Today we're only going to be discussing the

21   motions to dismiss.       Then your trial-ready date is

22   triggered by your joint trial memo filing.              Let me

23   just say that we would customarily have our

24   trial-ready date of six months after the filing of a

25   summary judgement motion and a -- the joint trial
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 5 of 44
                                                                      5


 1   memo would be fit within that along with the final

 2   pretrial conference.

 3            As you might anticipate, the -- while your

 4   anticipated jury trial is far in the future, who

 5   knows how much catch up we're going to have to be

 6   playing with those who come before.            So we'll get

 7   this set down simply to have that schedule and to try

 8   very hard to work around it.

 9            MR. NOONAN:      Your Honor, can I make one

10   suggestion for a change?         This is Pat Noonan, Your

11   Honor.

12            I'm concerned about getting a summary

13   judgement motion done 30 days after the last

14   deposition.

15            THE COURT:      This is the last -- this is after

16   the defendants' expert's deposition.

17            MR. NOONAN:      Right.     But we are likely to

18   want to, since it's summary judgement, quote

19   extensively from transcripts.          Most court reporters

20   get the transcript back to you, you know, within two

21   weeks.   Some can be more.        And, frankly, to put

22   together this kind of motion in two more weeks would

23   be awfully difficult.

24            THE COURT:      I tell you what.        Why don't we

25   see where we are at our status conference that will
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 6 of 44
                                                                      6


 1   be in the prefiling conference that's a couple weeks

 2   before discovery closes.

 3            MR. NOONAN:      That's fine.

 4            THE COURT:      And then we can adjust that

 5   schedule according to whatever is the problem at that

 6   point.

 7            MR. NOONAN:      Okay.    That makes perfect sense.

 8            THE COURT:      Okay.    And then I'd also like to

 9   just have a status report in order to be able to keep

10   track of you and have you be able to let me know of

11   any problems that are coming up so that we can head

12   them -- address them earlier rather than letting them

13   linger on.     And what I'd like to do is have that

14   date, so that would be in November.            And I'll -- in

15   the written schedule that we'll send out, we'll give

16   you a specific date in November, approximately

17   mid-November.     It's just a report from you, both

18   sides or all sides, to let me know what's going on.

19   There won't be any associated status conference.

20   Okay?

21            All right.      I think that will keep us on

22   track.   I am mindful of the delays in deposition

23   transcripts.     You can also discuss in advance with

24   your court reporter getting yourself earlier in the

25   queue, or you can move your depositions up.               It isn't
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 7 of 44
                                                                            7


 1   required that you take the full amount of time.                  But

 2   that is for you.

 3            Let's move on to the substance of the coming

 4   motions to dismiss.       There are two ancillary motions,

 5   a motion to strike that Yale wishes to bring with

 6   respect to Paragraphs 28 through 50 and then the

 7   motion to stay discovery which is brought only by

 8   Dr. Fontes which seems a little bit peculiar since

 9   the discovery by the hospital and Yale is going to go

10   on and is undoubtedly going to encompass some of the

11   discovery that would be done as to Dr. Fontes.               But

12   we'll get to that.       Perhaps you could address that

13   concern of mine that this may be somewhat moot.

14            Let's talk about the -- Dr. Fontes's motion

15   to dismiss 3, 4 and 5 which are the state law claims

16   claiming that the Court should not exercise

17   supplemental jurisdiction.

18            I wanted to make sure that plaintiffs -- so

19   the purpose of our prefiling conference is to make

20   sure that the plaintiffs know all of the issues that

21   are going to be raised in the motion if the motion is

22   brought, and also I will give you a chance to amend

23   the complaint before these motions are filed so that

24   you have a final complaint to defend and the

25   defendants have a final complaint to attack.               What
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 8 of 44
                                                                      8


 1   that means is that having been put on notice of what

 2   the issues are, and you can assume from that there

 3   will be no additional issues, you don't get another

 4   chance to amend when you're being given the chance

 5   now.   And it just works out more efficiently.

 6   Sometimes it causes parties to drop claims.

 7   Sometimes it causes parties to drop -- not bring

 8   motions.

 9              So let's -- let me understand from

10   plaintiffs, do you wish the opportunity to amend?

11              MR. RAHMAN:     Judge, this is Tanvir Rahman.

12   Yes, we do -- while we do not agree that plaintiffs'

13   is deficient as currently pleaded, we would like the

14   opportunity to amend the issues.

15              THE COURT:     Okay.   And that's -- you know, to

16   the extent that you are hearing and you have already

17   been advised, I'm informed of what the claims of

18   deficiencies are, I want to make sure that the record

19   reflects exactly what the general -- in a general way

20   what the claims are so that there can be no question

21   that you knew and that they are limited by that

22   presentation.     Okay?

23              MR. RAHMAN:     Yes, Your Honor.

24              THE COURT:     And how long are you going to

25   need to file an amended complaint?
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 9 of 44
                                                                      9


 1            MR. RAHMAN:      Your Honor, we'd like to

 2   request, given that we are dealing with six different

 3   plaintiffs and they're all doctors and it's a very

 4   busy time, to have until May 29th which would be

 5   approximately two weeks from today to amend.

 6            THE COURT:      Okay.    Now, you anticipate, let

 7   me see, filing -- what is it you plan, to amend your

 8   CFEPA claims with the CHRO to include claims against

 9   Dr. Fontes?     But tell me why that -- why that isn't

10   done.

11            MR. RAHMAN:      Sure, Your Honor.        Yes, Your

12   Honor.   We have received from the EEOC a right to sue

13   letters for our clients.         We are -- we have been in

14   communication with the CHRO, and we've been told that

15   they're in the process of serving the respondents,

16   the defendants here, with our clients' CHRO

17   complaints.     And that -- they are aware that we're

18   requesting the release of jurisdiction.             So I'm not

19   sure, again, when the CHRO will release the

20   jurisdiction over the CFEPA claims.            Hopefully in

21   short order.     But that's why we have -- we are not

22   currently able to amend our complaint to add the

23   Connecticut FEPA claims, Your Honor.

24            THE COURT:      Okay.    So --

25            MR. NOONAN:      Can I respond to that, Your
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 10 of 44
                                                                        10


 1   Honor, for a moment?

 2             THE COURT:      One second.       Let me clarify.

 3             You have already amended your CFEPA claims

 4   and what?     And that's pending.        You had already

 5   previously amended your Title 7 claim, and you have

 6   sought or already obtained your right to sue on that.

 7   That includes Dr. Fontes.          Am I understanding that

 8   correctly?

 9             MR. RAHMAN:      Your Honor, under Title 7, we

10   would not be able to sue Dr. Fontes individually.

11             THE COURT:      True.    Okay.     Got it.

12             MR. RAHMAN:      And, yes, we have received -- we

13   have not currently pled a Title 7 because we have not

14   received the right to sue from the EEOC.               In our

15   amendment, we would include the Title 7 claims.

16             And with respect to the CHRO Connecticut

17   state claims, again, we're waiting on -- to obtain

18   those jurisdictions from the CHRO.            And once we

19   receive that, we would amend to adjust the state

20   claims which would include the states against

21   Dr. Fontes.

22             THE COURT:      All right.       So is there any --

23   I'm going to let -- hear from Mr. Mitchell.               But is

24   there any sense to letting all of this amendment

25   intention take place before we move ahead so that the
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 11 of 44
                                                                             11


 1   defendants can attack whatever portion they claim?

 2   So, for instance, in the Title 9 claim, there are a

 3   number of grounds they've expressed in their

 4   prefiling motion papers that say Title 7 is the

 5   exclusive remedy.       And so I just wonder what you

 6   think about getting a finalized complaint with all

 7   the claims against all the parties finished before we

 8   embark on motions to dismiss.

 9             Mr. Mitchell, did you want to address that at

10   all?

11             MR. MITCHELL:      Well, Your Honor, I think my

12   position is that if they want to amend, I think they

13   can go ahead and amend.         I do believe it will be

14   futile, but I have no problem waiting to let them

15   amend before we file motions to dismiss.              Otherwise,

16   as you're aware, even if we win the motions to

17   dismiss, they'll be able to try and amend again.                   So

18   I'd rather just get it out of the way.

19             THE COURT:      Well, actually, that's exactly

20   what I'm trying to avoid.          The purpose of --

21             MR. MITCHELL:      No.    I understand that.

22             THE COURT:      -- the conference is to not have

23   that circular.

24             MR. MITCHELL:      That's my understanding.             I

25   agree with that, Your Honor.          I think that -- I don't
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 12 of 44
                                                                       12


 1   have any problem as long as we're not required to

 2   answer, and I don't want to start -- as you know, I

 3   don't want to start discovery until we have this

 4   resolved for our client.          I have no problem letting

 5   them amend.     I also said I think it will be futile.

 6   We talked to CHRO this week, and they just filed the

 7   first CHRO claim Monday.

 8             THE COURT:      All right.      So tell me,

 9   Mr. Willemin, what do you think should be a date for

10   a final amended complaint that would have Title 7 and

11   CFEPA claims all fleshed out?

12             MR. WILLEMIN:      So, Your Honor, I think you

13   had said Mr. Willemin.         This is Mike Willemin.         I was

14   going to respond.

15             THE COURT:      Okay.    Yup.

16             MR. WILLEMIN:      I think -- I mean, the issue

17   is that we're not going to be able to -- we won't

18   know when the Connecticut -- Connecticut will release

19   jurisdiction.      And Connecticut is obligated to

20   release jurisdiction after 180 days.             So

21   theoretically, we could be looking at six months.

22   But I think given the fact that there's a federal

23   case pending and that the claims are already, you

24   know, pled herein that are identical to those that

25   will be brought under Connecticut law, my hope is
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 13 of 44
                                                                       13


 1   that the CHRO will provide the release of

 2   jurisdiction sooner than that but --

 3              THE COURT:     But you don't know?

 4              MR. WILLEMIN:     I don't know.       And so, you

 5   know, we would try to seek that release of

 6   jurisdiction as soon as possible to bring the claims.

 7   And there may be issues -- and Tanvir can speak to

 8   this better than I.        There may be issues that I --

 9   ordinarily, I would say it doesn't really matter

10   because all the claims are identical anyway.                But

11   here where there's issues about whether or not, you

12   know, Title 9 usurps Title 7 and so on and so forth,

13   it probably does make sense to wait until we get the

14   CHRO in order -- you know, in order for the motions

15   to be filed.

16              We certainly don't have any issue, I suppose

17   if the defendant is not answering in the meantime,

18   they have the right to make the motions.              But I think

19   we do have -- we would take issue with the idea of

20   staying discovery pending the disposition of the

21   motions.     But we can -- that's a different issue

22   obviously.

23              THE COURT:     We'll get to that.        Okay.    So

24   with respect to the CFEPA claims, they will be

25   against all three defendants?
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 14 of 44
                                                                           14


 1              MR. WILLEMIN:     Correct, yup.

 2              THE COURT:     All right.     So, Mr. Noonan, do

 3   you think there's any problem with postponing, kind

 4   of delaying this a little bit so we get everything in

 5   as -- and able to address at the same time?               Same for

 6   Ms. Skubas.

 7              MR. NOONAN:     Your Honor, Pat Noonan.

 8              I don't have any objection to postponing.                  I

 9   do want to point out that I didn't yet file a motion

10   to stay discovery because I didn't yet have

11   permission to file my motion for -- motion to

12   dismiss.    But if I do get permission to do that, I

13   would like to stay discovery.           It does seem to me

14   that it's -- I think there are serious questions

15   about this case, including if they're just filing

16   their CHRO complaints now.          I don't have a CHRO

17   complaint from them and any of these six people.                  I

18   was unaware that they planned to file.             Their filing

19   date for most of them, if not all of them, has long

20   since passed.      So I think there will be some serious

21   questions about their ability to maintain these

22   claims.

23              And then I would seek a stay of discovery in

24   order to, you know, really fulfill the dictates of

25   Rule 1 which includes the -- seeking the inexpensive
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 15 of 44
                                                                       15


 1   resolution of disputes.

 2             THE COURT:      All right.     But in if fact the

 3   CHRO claim and the Title 7 claim are twins, we're not

 4   going to achieve too much by staying discovery on one

 5   and not the other.

 6             MR. NOONAN:      Not really twins.        I mean, as

 7   Your Honor knows, there's significant differences

 8   between the two statutes.

 9             THE COURT:      There are differences indeed.

10   All right.

11             MR. NOONAN:      And they're significant.

12             THE COURT:      All right.     Ms. Skubas, do you

13   want to be heard?

14             MS. SKUBAS:      Just briefly, Your Honor.          I

15   would echo Attorney Noonan's sentiments.

16             And I just -- to your earlier point, my

17   biggest concern at this point is just making sure

18   that we proceed expeditiously on discovery, and I

19   don't see how we can do that with so many unknowns.

20   We similarly have not been served with a CHRO

21   complaint.     As we probably all are aware, it could

22   take a bit of time between filing and actual service

23   of the CHRO complaint.         We would then have, of

24   course, at least 45 days to respond to the CHRO

25   complaint.     So I don't see any CHRO relief of
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 16 of 44
                                                                       16


 1   jurisdiction coming, certainly not within the next

 2   three months realistically.          So I just wanted to

 3   bring that to the Court's attention.             I agree that

 4   I'm --

 5             THE COURT:      So if this is on efficiency and

 6   dispatch if we take up these issues, you're

 7   suggesting that we not hold off amendment to await

 8   release of jurisdiction by the CHRO.

 9             MS. SKUBAS:      No, I think we should.         I think

10   they raise issues, and I'd rather have everything on

11   the table at once for appropriate motion practice.

12   To echo what I think my co-defendant's counsel's

13   indicated, I think there are going to be timeliness

14   issues with respect to the CFEPA claims.              I just

15   wanted to be realistic.          I know that the plaintiffs'

16   counsel, you know, suggested they were hoping to get

17   the CHRO released soon but they don't know.               But I

18   just don't imagine that happening.            And that was my

19   only point, Your Honor.

20             MR. WILLEMIN:      Your Honor, if I may, this is

21   Michael Willemin, just briefly.

22             THE COURT:      Yes.

23             MR. WILLEMIN:      The CHRO complaint that was

24   more recently filed was just a form that we had to

25   fill out that's going to -- that relates back to the
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 17 of 44
                                                                       17


 1   original filing of the EEOC complaint which was

 2   cross-filed with CHRO at the time that it was filed.

 3   So I mean, the -- well, first of all, the idea that

 4   these are untimely, I think, is going to be -- is

 5   just not accurate.

 6             But also I think the -- and understand that

 7   we still are not criticizing.           But I think defense

 8   counsel's understanding of the timeline is off

 9   because of the communications that we've had with

10   CHRO on -- in which they've told us this is going to

11   relate back to the original charge.

12             And I don't see why CHRO -- I mean, if we're

13   asking for the release of jurisdiction, CHRO may give

14   it to us, they may not.         I have no idea whether it's

15   going to be, you know, one week, three months or six

16   months.    And I think we're all in agreement that it

17   probably makes sense to wait until we add the CHRO

18   claims in order to deal with motion practice.

19             I think in terms of the stay, I just don't

20   see that making sense.         I mean, unless the entire

21   case gets dismissed, if any claims for bias in this

22   case, it's going require the same discovery as if any

23   other claim survives.        And if all the federal claims

24   get dismissed and Your Honor does choose to remand,

25   then at that point the state claims in state court,
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 18 of 44
                                                                       18


 1   we're going to be doing discovery on those claims.

 2             So, I mean, I don't see a reason why we would

 3   stay discovery because the claims -- even if the

 4   burdens of proof are different, the claims are

 5   essentially duplicative of each other, including the

 6   state law common law claims which is part of the

 7   reason why it doesn't make sense to jettison those.

 8   And so I don't see a situation in which we're not

 9   going to be taking discovery in this case unless the

10   whole case gets dismissed, which is in my view

11   obviously extremely unlikely.

12             So that's the perspective that we take with

13   respect to the stay, and we're -- you know, we're

14   open to the idea of delaying the motions pending the

15   amendment to add the FEPA claims.

16             THE COURT:      So I'd like to put out a

17   different view which is if the CHRO claims, whenever

18   jurisdiction is released, are going to be challenged

19   on timeliness or futility, that is discrete and

20   separate, is it not, from basis -- basis for the

21   motions to dismiss that you all have proposed in your

22   motion.    And thus if we were to take up the motion as

23   currently contemplated, we would be able to, number

24   one, decide whether the state law claims are staying.

25   I don't think they get remanded.            I think they --
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 19 of 44
                                                                       19


 1   because they never came from state court.              I think

 2   they just get dismissed.

 3             MR. WILLEMIN:      I apologize.       That's correct,

 4   Your Honor.

 5             THE COURT:      And, secondly, that we would know

 6   whether the Title 9 and the Title 7 claims as pled

 7   are legally sufficient.         And we can just do that

 8   apart from whatever is going to be happening with the

 9   Fair Employment Practices Act claims.             Or to the

10   extent the result of those motions dictates the

11   future of those claims in part or in whole, we've

12   already got that work done.

13             So I guess, even though I hear an agreement

14   that all of the amendment should be put off, I'm

15   suggesting another view which is you guys are going

16   to get really far behind if we don't get moving now

17   on some of these issues that can be done without

18   regard, I think, to whether there is a state Fair

19   Employment Practices Act claim that is viable against

20   one or more defendants.

21             Does that -- does that hold any water for

22   you?

23             MR. MITCHELL:      I think it does.        This is Bob

24   Mitchell, Your Honor.

25             I think it does.       The only reason this all
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 20 of 44
                                                                        20


 1   came up is when we filed the request for this

 2   premotion conference, plaintiffs opposed the request

 3   on the grounds that they were filing all these CFEP

 4   claims that would in fact somehow override our motion

 5   to dismiss.     I don't think they do personally.             So

 6   I'm prepared to go forward and get those decided.

 7             But insofar as the plaintiffs would argue

 8   that somehow the CHRO claims would override our

 9   motion, I don't see how you get around postponing

10   deciding these motions to dismiss until after the

11   CHRO either rules or doesn't rule.

12             MR. WILLEMIN:      Your Honor, just to, I guess,

13   respond to it.      I think it's fine to do it the way

14   Your Honor suggested.        I mean, yes, part -- I mean,

15   essentially, I guess one thing that could happen that

16   could just be logistically, I don't know, I guess

17   undesirable but it wouldn't be the end of the world

18   is if we all briefed the motions, we make our

19   opposition based on the fact that the common law

20   claims are inextricably intertwined with the federal

21   law claims.

22             And to the extent -- I guess it could be the

23   case that Your Honor decides to grant the motion

24   before we get the release of jurisdiction, although I

25   think that's unlikely.         But if that happens, I
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 21 of 44
                                                                             21


 1   suppose then once we got our release of jurisdiction,

 2   we could then in fact, you know, seek amendment again

 3   to add the claims under FEPA, and we'd be adding

 4   Dr. Fontes back in at that point, but at which point

 5   we'd still be litigating a discrete issue, as Your

 6   Honor pointed out, anyway.          It would just be a

 7   logistical hurdle, I suppose, of amending to add

 8   Dr. Fontes back in to then potentially have him, I

 9   guess, file another motion to dismiss on grounds of

10   untimeliness.

11             So I don't see an issue with doing that.                 And

12   I -- you know, I guess that would be the only thing

13   I'd point out.      But I'm fine proceeding as Your Honor

14   suggested.

15             MR. MITCHELL:      Well, what counsel has just

16   indicated implies colossal ways to find.

17             THE COURT:      Well, I don't know about that.

18   But there is two parts to Rule 1 which is the speedy

19   and cost-effective prosecution of civil cases, and

20   the speedy is what I was focusing on.             But I think as

21   you present your views, that maybe there's no way

22   around the wisdom of just postponing this whole

23   series of steps that have to be taken that start with

24   amending the complaint once the CHRO has acted.                   And

25   if counsel wouldn't mind letting them know that we
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 22 of 44
                                                                          22


 1   would really appreciate if this -- what the intention

 2   is to amend the complaint once they release

 3   jurisdiction, thereafter all the motions will be

 4   taken up and to do so in good time -- timely fashion

 5   would be appreciated, if they would keep that in mind

 6   as they schedule their consideration of those climbs,

 7   those administrative claims.

 8             All right.      That said, I think it will

 9   behoove us to talk about the bases for the motions to

10   dismiss that which currently does exist and because

11   it will give the plaintiff the full picture of what

12   they are amending around which is not just to add the

13   CHRO claims.

14             And, in addition, in terms of discovery,

15   which your 26(f) report that you filed last month

16   says that you would start discovery on May 1.                And I

17   wonder if we should figure out some partial beginning

18   of discovery, particularly where it's not altogether

19   clear to me that even if the defendants were 100

20   percent successful on everything, that starting

21   discovery now would be a waste of time because you

22   would be in state court in -- on new claims and you

23   can use that discovery.         It would not be a waste.

24   Isn't that correct?

25             MR. NOONAN:      Your Honor, this is Pat Noonan
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 23 of 44
                                                                       23


 1   speaking.

 2              The way I generally start discovery is by

 3   serving discovery requests.          The way -- and the way I

 4   do that is I look at the complaint that I'm facing,

 5   and I literally go through the complaint and ask

 6   questions about particular allegations.              I can't do

 7   that if I don't know what the complaint is.

 8              THE COURT:     Well, you do know what the

 9   complaint is.      You just don't know the entirety of

10   it.

11              MR. NOONAN:     Correct.     Well, that's the

12   problem.    I really -- I really resist the notion of

13   doing things multiple times if I can help it,

14   particularly since we have limitations on how many

15   interrogatories we can present.           So I really don't

16   like to have to start and -- with the knowledge that

17   there's going to be another complaint, unless it's

18   agreed that they're making no amendments to the

19   claims against Yale University.           If that's so and the

20   Court orders that, that's of record, then there's no

21   disadvantage to me to start my discovery requests

22   now.   But if that's not so, then it really is

23   duplicative.

24              THE COURT:     So I understand.       And let me ask

25   plaintiffs' counsel to respond to that, is that your
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 24 of 44
                                                                            24


 1   Title 7 complaint and your CHRO charges are tracking

 2   the factual allegations of the extent complaint.                  Is

 3   that right, Mr. Willemin?

 4             MR. WILLEMIN:      I -- yes.

 5             THE COURT:      So that when Mr. Noonan and

 6   Ms. Skubas and others and Fontes set out their

 7   written discovery, they know what the factual

 8   allegations are.       And let me back off and say,

 9   however, I am giving the plaintiff the opportunity to

10   amend the complaint, which may include amending the

11   factual allegations in order to move the deficits

12   that the defendants say exist in the current

13   amendment.     So I guess that --

14             MR. WILLEMIN:      Your Honor, if -- so we can

15   provide -- to the extent that we're going to be

16   amending with actual allegations, which I suspect we

17   are, we can just provide that to defense counsel in

18   the context of, you know, some sort of disclosure in

19   the next couple of weeks.          Because we plan to add all

20   those new factual allegations, to the extent that

21   we're going to, in the next couple weeks anyway.                  So

22   why don't we just by the end of the month or

23   thereabouts, we'll just provide a disclosure to

24   defendants of the additional factual allegations that

25   we are going to plead in the amended complaint and
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 25 of 44
                                                                           25


 1   then have discovery served shortly after that.

 2             THE COURT:      Don't you think that's kind of

 3   messy?

 4             MR. WILLEMIN:      I'm not sure why but I -- I

 5   mean, to the extent that they are concerned that

 6   they're not going to ask us questions or seek

 7   documents related to specific allegations that may

 8   come, even though I think, frankly, despite defense

 9   counsel's articulate representation of the way he

10   seeks discovery, I'm sure he'll be asking for broader

11   categories of documents than just those specifically,

12   you know, quoting, essentially, our allegations.                  I

13   don't see why that would be, you know, problematic.

14   Although, again, I'm pretty much open to any way in

15   which the Court would prefer to pursue this.               I just

16   don't see a reason to have it -- a stay on claims

17   that are ultimately going to be litigated in all

18   likelihood.

19             THE COURT:      Now, the defendants, at least

20   Yale, says it doesn't have a copy of the CHRO charge.

21             MR. MITCHELL:      No one has one.        We talked to

22   CHRO this week, Your Honor.          They have not finished

23   processing the charge.         Folks would not receive

24   copies for some period of time, up to possibly twenty

25   days from now.
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 26 of 44
                                                                          26


 1             MR. WILLEMIN:      Well, I'll send them the

 2   charge.    That's not an issue.

 3             MR. NOONAN:      I didn't know until it was

 4   mentioned in this call that there was a charge, Your

 5   Honor.    And, by the way, I think the practice in New

 6   York may be different with -- and the sharing

 7   agreement may be different.          But in Connecticut,

 8   you're supposed to serve within 180 days of the

 9   events.    They didn't do that.         So, Your Honor, the

10   timeliness is a more serious issue here than

11   plaintiffs' counsel may realize.

12             MR. MITCHELL:      Your Honor, the reality is

13   that there is not a two-way street in Connecticut

14   under our work sharing agreement.            CHRO claims cannot

15   be pursued by filing with the EEOC.             They don't get

16   started until you file with CHRO directly.

17             MR. NOONAN:      That's my understanding of

18   Connecticut law, Your Honor.          It has been since I

19   started in practice here doing employment law.                With

20   respect, I'm sure Your Honor saw the same thing when

21   you were practicing employment law.

22             MR. WILLEMIN:      To the extent that we need to

23   litigate over the issue of timeliness which I suspect

24   is going to happen, I disagree that the complaint is

25   not effective at the time we filed the EEOC claim.
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 27 of 44
                                                                           27


 1   But we can litigate that issue.           But that's neither

 2   here nor there to the conversations that we were just

 3   have.   And taking shots at me and my potential

 4   knowledge of Connecticut law, I don't think is going

 5   to get us anywhere.

 6              I think what we're discussing is can we

 7   effectively start discovery now, and I think the

 8   answer to that is yes.         I'm happy to --

 9              THE COURT:     Here's what I'm thinking.             The

10   CHRO is processing the recently filed charges.                  The

11   defendants will all get copies of that.              That

12   describes the outside potential for the claims that

13   would be brought in an amended complaint.              That would

14   permit -- I was going to say, that would permit

15   discovery to go forward, at least written discovery,

16   to get that underway.        But I think what it would mean

17   is that in some formalized way, the amendment, the

18   factual allegations have to be memorialized.                I

19   recognize that if it's a matter of just notice, it's

20   just -- when I say "messy," it's my term of art to

21   mean that we really should have this be formal.                   What

22   that says is that we should have an initial amendment

23   such as was contemplated to be filed by the plaintiff

24   by May 29th on the existing claims of the motion to

25   dismiss.    That would give all of the factual
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 28 of 44
                                                                       28


 1   substance for the parties to go forward on written

 2   discovery.     That would also -- we can entertain the

 3   motions to dismiss now.         We can wait.      I suspect

 4   waiting probably makes sense.           We can stay discovery

 5   beyond written discovery until further order, and we

 6   get this moving.

 7             Then when the supplemental amended complaint,

 8   just what I'm going to call the pleading, that will

 9   reflect the CHRO charges that will have at some point

10   a release of jurisdiction, we can then jump-start the

11   motions to dismiss in light of what you all will be

12   contending, part of which is the factual allegations,

13   you will have the final factual allegations before

14   you, and you will have your legal arguments on

15   timeliness of the CHRO and effectiveness of the dual

16   filing or work sharing agreement in Connecticut.

17             MR. MITCHELL:      The problem I see with that,

18   Your Honor, this is Bob Mitchell, only that, as you

19   know, under the rules we're limited to 25

20   interrogatories.

21             THE COURT:      Do you have any idea how not

22   honored in the briefs that is?

23             MR. MITCHELL:      Yes.    But I had one case where

24   the judge refused to allow more than 25

25   interrogatories.
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 29 of 44
                                                                       29


 1             THE COURT:      Okay.     Well, we won't.

 2             MR. MITCHELL:         The plaintiffs could agree to

 3   stipulate that there will be no additional facts

 4   raised except those that are in the current

 5   complaint.     That might solve that.

 6             THE COURT:      No.

 7             MR. MITCHELL:         Excuse me.   Or they could

 8   agree right now that we can file an additional 25

 9   interrogatory requests after they amend.

10             THE COURT:      Okay.     I don't think you need

11   either because when they amend, it is to amend facts

12   so that the various 26(f) -- excuse me, the various

13   12(b)(6) claims of insufficiency of pleading are

14   addressed.     And you can either decide to pursue your

15   claims on the theory that they have inadequately

16   remedied it or you can drop that part of the claim.

17   But you are going to have what you need to file your

18   written discovery.

19             And in the event there is a need for more

20   than 25 interrogatories, I will hear you on that.

21   And as long as it is something that makes good sense

22   of why you couldn't do it all in 25, you know, we're

23   not going to unreasonably constrain discovery.                We're

24   not going to encourage huge, extra amounts.               But I

25   don't think that your reservation, Mr. Mitchell, is
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 30 of 44
                                                                       30


 1   going to be a problem.         You're going to have all your

 2   facts.    You're not going to get any more facts, and

 3   the plaintiffs aren't going to get any more claims on

 4   the inadequacies of those facts and the legal

 5   sufficiency of who gets to bring a claim under Title

 6   9, who is relegated solely to Title 7 and who should

 7   have -- be under supplemental jurisdiction or not is

 8   then going to all be legal issues.            Doesn't that make

 9   sense?

10             MR. MITCHELL:      It makes perfect sense, Your

11   Honor.    But I don't think it really solves the

12   problem of -- to the point where we shouldn't just

13   wait until they amend their complaint and then

14   undertake discovery at that juncture and go forward

15   from there.     As you said, otherwise it's going to be

16   extremely messy because I don't think management of

17   plaintiffs are going to be willing to waive their

18   right to raise new facts in their messy complaint and

19   we may --

20             THE COURT:      Oh, they're not going to waive

21   that.    That's exactly why they're being given the

22   right to amend, is to add facts.

23             MR. MITCHELL:      Right.     I think it's more

24   efficient just to start discovery after the complaint

25   is finalized.
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 31 of 44
                                                                       31


 1             MR. WILLEMIN:      I think that there's a

 2   misunderstanding as to what the Judge is proposing.

 3   The Judge is proposing two amendments:             the first by

 4   May 29th which will contain all the additional

 5   factual allegations at which point we can start

 6   discovery and you can have all the information you

 7   need to do your 25 interrogatories.             And then after

 8   we receive the release of jurisdiction, a second

 9   amendment just to simply add the cause of action

10   under FEPA, after which the motions will be

11   entertained.      So I think that maybe with that

12   clarification, I think that's what the Judge is

13   proposing.

14             THE COURT:      I'm mindful that it could prompt

15   another round of 12(b)(6) motions, but at least we'll

16   have them in two different compartments.              So --

17             MR. NOONAN:      Your Honor, this is Pat Noonan

18   again.

19             That's the part that bothers me.            It really

20   is expensive to do this, this motion practice, and I

21   really do have a strong preference to do it once.

22             MR. WILLEMIN:      This is Mr. Willemin --

23             THE COURT:      I don't understand.        You've got

24   your claims.      You're ready to file your motions.

25   You've got to wait and see what new facts are
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 32 of 44
                                                                       32


 1   alleged, decide whether your motions are well founded

 2   on the basis of the new amended facts as presented,

 3   we go forward, we decide whether in fact Yale --

 4   whether Title 7 is the exclusive remedy, whether they

 5   have alleged adverse action, whether they have

 6   alleged severe harassment, and -- and we just do

 7   that.   There's no -- there is no additional cost to

 8   preparing that and, separately, whatever you want to

 9   prepare on the supplemental amended complaint after

10   the CHRO filing is completed.           You're just doing it

11   at two different times.

12             MR. NOONAN:      Your Honor, I do understand it

13   correctly that once the first amended complaint is

14   filed, there will be no more factual allegation

15   amendments permitted?

16             THE COURT:      Yes.

17             MR. NOONAN:      Okay.    I understand.       Thank you,

18   Your Honor.

19             THE COURT:      Have you been working under that

20   assumption, Mr. Willemin and Mr. Rahman?

21             MR. WILLEMIN:      Correct.

22             THE COURT:      Okay.    So there you go.       So let's

23   -- let's do it in two stages.           I think that will be

24   of very reasonable assistance in keeping this case

25   moving in a timely fashion.          Written discovery is
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 33 of 44
                                                                          33


 1   what you can do in the shelter of your own home

 2   office, and then we can set up the further -- we can

 3   set up the further schedule for discovery that is all

 4   deposition discovery.

 5             MR. MITCHELL:      But we're going to wait to

 6   file the motions until after they've amended the

 7   complaint; is that correct?

 8             THE COURT:      Correct.     So now we want to go

 9   through -- make sure we understand what it is you are

10   claiming and so that there's no question that the

11   amended complaint that will have all of the facts

12   that are going to be alleged that are known --

13   knowable to the plaintiffs now are out there.                Right

14   now for professor -- excuse me, Dr. Fontes, Fonts

15   (phonetic)?

16             MR. MITCHELL:      Fonch (phonetic), actually,

17   Your Honor.     Fonch.

18             THE COURT:      What is it?

19             MR. MITCHELL:      It's Fonch.

20             THE COURT:      Fonch.     Okay.   You have your

21   reasons for the Court declining supplemental

22   jurisdiction over those three state law claims, and

23   you've made your analysis of there isn't legal

24   overlaps, if there's conditions of economy,

25   convenience, commodity, fairness all dictate that
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 34 of 44
                                                                       34


 1   that should be the basis for dismissing these state

 2   law claims.

 3             The one wrinkle I could see is that the CH --

 4   the CFEPA claim would be another state law claim, and

 5   I don't know whether your position would be it goes

 6   too or it stays.

 7             MR. MITCHELL:      As far as he's concerned, it

 8   would go too, Your Honor.          But at this point, in all

 9   fairness, as we said, I don't think the aiding and

10   abetting claim is going to stand up in front of the

11   CHRO for very long.

12             THE COURT:      Okay.

13             MR. MITCHELL:      Because that point now is

14   time-barred.

15             THE COURT:      Okay.    Well, I'm sure you're not.

16             MR. MITCHELL:      That may actually be resolved

17   in front of the CHRO.

18             THE COURT:      Yeah.    I hear you.      I understand

19   that the CHRO will be hearing from you.

20             MR. MITCHELL:      Yeah.

21             THE COURT:      Okay.    Okay.    So that takes care

22   of the issue.      It seems to me it's a matter of law,

23   but you will have the full factual layout in which to

24   assert that.

25             MR. MITCHELL:      After they amend?
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 35 of 44
                                                                       35


 1             THE COURT:      After they amend, correct.

 2             MR. MITCHELL:      Okay.

 3             THE COURT:      Okay.    And then the second is

 4   that the Yale New Haven Hospital motion to defend

 5   claims a pleading deficit for Title 9, that there

 6   isn't any direct relationship with a federally funded

 7   program that's alleged and that the allegation of --

 8   as to -- it's one or more of the plaintiffs, I'm not

 9   quite sure, is one of an employment relationship so

10   that Title 7 should be the exclusive remedy lacking.

11   You claim that Title 9 does not confer private remedy

12   for employment discrimination, and the -- you say

13   that there is no allegation of the hospital's

14   wrongdoing, including that it was ever on notice or

15   failed to act and similarly of any adverse actions.

16             So those are all your allegations that may be

17   able to be met by the factual amendments and maybe

18   not.

19             Have I left anything out in terms of what you

20   want to be claiming, Ms. Skubas?

21             MS. SKUBAS:      I think you captured it

22   correctly, Your Honor.         The only two things I would

23   note are I think part of the issues here that

24   could -- I don't think will remedy the basis for the

25   claim but might help is they, throughout the
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 36 of 44
                                                                       36


 1   complaint, plead Yale University and Yale New Haven

 2   Hospital as one entity.         And that's not -- it's not

 3   correct.    They're two separate entities.            And I think

 4   it would help if there are specific factual

 5   allegations as to my client as opposed to the

 6   university, that they be required to plead as such so

 7   I know what allegation is against my client as

 8   opposed to the university.          So that would be one

 9   thing that they didn't include.

10              The second part, just to clarify, it's -- the

11   only nuance is it is our position that as to at least

12   the physicians who we maintain were not employed by

13   the hospital who were merely as pledged attendings

14   with privileges, that Title 9 in this context as pled

15   does not apply to them whatsoever but that if they

16   are going to be pleading as employees, if they

17   have -- kind of want both sides of the apple here,

18   that they would be otherwise subject to Title 7's

19   exclusivity provisions.

20              THE COURT:     So you have claimed that Boules,

21   Eltorai and the two Olivers aren't students or

22   employees, that they are Yale professors with

23   privileges, and you say that that means there is no

24   Title 9 claim, that Title 7 is their exclusive

25   remedy.
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 37 of 44
                                                                       37


 1              MS. SKUBAS:     I think it's a bit of the

 2   problem with how it's pled, Your Honor.              It sort

 3   of -- yes, that is our position.            I didn't want to

 4   waive that they were employees because it's our

 5   position that they're not.          Arguably, if a Title 7

 6   claim is allowed to proceed as to them as to the

 7   hospital, I think I would concede that would be an

 8   issue more ripe for summary judgement as to their

 9   employment status than a motion to dismiss.

10              THE COURT:     So let me ask plaintiffs'

11   counsel.    Is there any problem, for the sake of

12   clarity, since you are going to be amending, to

13   separate out, even if it is to simply repeat each

14   time the claims against Yale and the claims against

15   Yale New Haven Hospital?

16              MR. RAHMAN:     Your Honor, this is Tanvir

17   Rahman.

18              That's fine, Your Honor.         We can do that.

19              THE COURT:     Let's do that.      Because I'd like

20   as much clarity now and really getting to what the

21   issue -- legal issues are and not what is argued to

22   have been pled or not pled.

23              Okay.   And then as to Yale, again, Yale is

24   saying that Title 7 is the exclusive remedy, that

25   there hasn't been any adverse action alleged and that
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 38 of 44
                                                                       38


 1   there -- that the harassment alleged isn't as

 2   severe -- alleged as severe or pervasive, and that is

 3   a testing of the sufficiency of the allegations of

 4   the complaint which will now be amended.

 5             Is there anything else, Mr. Noonan, that Yale

 6   intends to raise on --

 7             MR. NOONAN:      -- which will be six, yes, Your

 8   Honor.

 9             THE COURT:      And so you wish to get rid of

10   also Paragraphs 28 through 50.

11             MR. NOONAN:      Yes, Your Honor.

12             THE COURT:      And we'll just see whether they

13   reappear.     And under -- so that's under 12(f).             We'll

14   see about that.       Okay.    So that seems -- have I, in

15   my really quick summary of what your claims are as I

16   gleaned them from your prefiling notices.

17             MR. NOONAN:      I believe you did, Your Honor,

18   yes.

19             THE COURT:      All right.     So you've got the

20   picture, plaintiffs' counsel, and you're ready to

21   take on this amending project by May 29th.

22             MR. RAHMAN:      Yes, Your Honor.       This is Tanvir

23   Rahman.     We are.

24             THE COURT:      All right then.       Okay.    And then

25   after that, in terms of the motions to dismiss or --
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 39 of 44
                                                                       39


 1   well, we'll just see whether the ancillary motions

 2   still continue.

 3              How much time do the defendants need to file

 4   their motions to dismiss?

 5              MR. MITCHELL:     A week or two for us, Your

 6   Honor.

 7              MR. NOONAN:     I think I'd like to get 21 days,

 8   if I can, Your Honor.        I maybe able to file in less.

 9   It depends on what the amendments are, right?                I

10   mean ...

11              THE COURT:     All right.     I'm going to do 21

12   days so I don't get motions to extend time.               And then

13   the plaintiffs will have -- you're going to have

14   three different motions to respond to.             Is 21 days

15   going to be sufficient for you?

16              MR. RAHMAN:     Yes, Your Honor.

17              MR. MITCHELL:     I have a question, Your Honor,

18   if I might interrupt for one moment.

19              THE COURT:     Yup.

20              MR. MITCHELL:     Our motion, as you know, is a

21   jurisdictional motion.         We would also eventually file

22   a 12(b)(6) motion if you deny the jurisdictional

23   motion.    Would you prefer that we file that as

24   duality, if you will, in alternative or should we

25   just wait?
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 40 of 44
                                                                       40


 1              THE COURT:     Yes.    What would be the -- so you

 2   would be challenging the sufficiency of the

 3   allegations of assault, battery and invasion of

 4   privacy.

 5              MR. MITCHELL:     And if they file a FEPA claim,

 6   of course we'd have questions.           We'd have made the

 7   same arguments Mr. Noonan has used under Title 7.

 8              THE COURT:     That's coming in Phase 2.          We're

 9   not going to have the Fair Employment Practices Act

10   claims before you.       But --

11              MR. MITCHELL:     Okay.

12              THE COURT:     -- for the purposes of --

13              MR. MITCHELL:     For now we're all right then.

14   For now it will just be the jurisdictional issue.

15              THE COURT:     Well, no.     We can do -- we can

16   expand it if you think that the currently planned

17   assault, battery and invasion of privacy claims are

18   inadequately pled.       You haven't included that.           I

19   understand that you were just looking at the

20   jurisdictional thing.        But if you're prepared to

21   identify what the deficits are, we can have the

22   amendment, amended complaint be on notice of those

23   claimed deficiencies and able to address them.

24              MR. MITCHELL:     Well, I'm really not in

25   detail, Your Honor.        But off the top of my head, as I
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 41 of 44
                                                                       41


 1   recall it, it was pointed out to me that what they've

 2   an labeled assault claim is actually the battery

 3   claim, and what they've labeled the battery claim is

 4   actually the assault claim.          In Connecticut, assault,

 5   as I recall, is putting somebody in fear of physical

 6   harm and battery is the actual touching.              I think

 7   they reversed that in their pleading to some degree.

 8             THE COURT:      Okay.    All right.

 9             MR. MITCHELL:      Aside from that, at the

10   moment, I haven't already focused on the 12(b)(6)

11   idea until we starting have this discussion, so I

12   don't have any particular response to your questions

13   other than maybe the lack of any real touching in

14   some instances.

15             THE COURT:      Well, you're going to get me out

16   of sequence now if you say now I've thought of all

17   these 12(b)(6) bases.        What if you went back and

18   thought about those 12(b)(6) bases and filed a

19   supplemental notice of intention to move under

20   12(b)(6) and outline what they are?

21             MR. MITCHELL:      Fine, Your Honor.        I have no

22   problem doing that.

23             THE COURT:      Okay.    Can you do that --

24             MR. MITCHELL:      Uh-huh.     I'll do that.

25             THE COURT:      -- soon?
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 42 of 44
                                                                       42


 1              MR. MITCHELL:     Yes.     I can do that in a week.

 2              THE COURT:     Okay.     All right.    All right.

 3   Then we will have a combined jurisdiction and

 4   12(b)(6).

 5              MR. MITCHELL:     All right.      That's fine then.

 6   I wanted to clear up.

 7              THE COURT:     That is what I think is most

 8   efficient.     Thank you.

 9              All right.     Then we will have any replies

10   after the Plaintiffs' 21 days to oppose, and that

11   will be in 14 days.        And then we'll see what all of

12   that looks like, decide whether we want to have --

13   whether it would be beneficial to have oral argument

14   and, if so, when.       And I'll let you know and we'll

15   work out a schedule that will work with your

16   calendars, and we'll see whether we're doing it in a

17   courtroom or by Zoom.

18              Okay.   All right.       Anything else?

19              MR. NOONAN:     Not from me, Your Honor.

20              MR. MITCHELL:     Not from me, Your Honor.

21              MR. RAHMAN:     Not from me, Your Honor.

22              THE COURT:     All right.     Great.     This is very

23   helpful.     Thank you.     I think we've found --

24              MR. RAHMAN:     Your Honor?

25              THE COURT:     Yes.
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 43 of 44
                                                                        43


 1             MR. RAHMAN:      Tanvir Rahman.

 2             Just one point.         Is the -- is Dr. Fontes's

 3   motion for a stay of discovery now mooted?               Just to

 4   make sure.

 5             MR. MITCHELL:      We can stay discovery, but I

 6   suspect it's already been decided.

 7             THE COURT:      It -- whether we call it moot or

 8   not, written discovery is going to be permitted.

 9             MR. MITCHELL:      That's fine.       We're okay with

10   that, Your Honor.

11             THE COURT:      Okay.     So now it's moot.

12             Okay.    All right then.       Thank you very much.

13             MR. NOONAN:      Thank you, Your Honor.

14             THE COURT:      Enjoy the sunshine.        Bye-bye.

15             (Proceedings concluded at 11:58 a.m.)

16

17

18

19

20

21

22

23

24

25
     Case 3:20-cv-00330-JBA Document 49 Filed 06/17/20 Page 44 of 44



 1                     C E R T I F I C A T E

 2

 3   RE: MIA CASTRO, ET AL. V. YALE UNIVERSITY, ET AL.
                   No. 3:20-CV-00330-JBA
 4

 5                 I hereby certify that the within and

 6   foregoing is a true and accurate transcript taken in

 7   the aforementioned matter to the best of my skill and

 8   ability.

 9

10               /s/_Melissa J. Cianciullo______

11           MELISSA J. CIANCIULLO, RMR, CRR, CRC
                     Official Court Reporter
12                United States District Court
                   141 Church Street, Room 147
13               New Haven, Connecticut 06510
                          (203) 606-1794
14

15

16

17

18

19

20

21

22

23

24

25
